Case 5:21-cv-00582-JKP-RBF Document1 Filed 06/17/21 Page 1 of 2

aon
AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form) =

 

 

 

 

UNITED STATES DISTRICT COURT yy 1-7 2021

for the
Southern District of Texas [~] CLERK. U.S. DISTRICT CLERK

WESTERN BISTRICT OF TEXAS
BY
Tevis Randall DEPUTY

)
Plaintiff/Petitioner )
v. ) Civil Cp “
)
)

HealthMark Group; Ridgemont Equity Partners S LCA AR - Cc) £3
| ® 1O5 es p , 3!

Defendant/Respondent
APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR JK

(Short Form)

| am a plaintiff or petitioner in this case and declare that | am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

In support of this application, I answer the following questions under penalty of perjury:

1. [fincarcerated. | am being held at:
If employed there, or have an account in the institution, I have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. | am also submitting a similar statement from any other institution where | was
incarcerated during the last six months.

2. If not incarcerated. If 1am employed, my employer’s name and address are:

My gross pay or wages are: $ 0.00 , and my take-home pay or wages are: $ 0.00 per

(specifv pay period)

3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

(a) Business, profession, or other self-employment & Yes O No
(b) Rent payments, interest, or dividends ql Yes & No
(c) Pension, annuity, or life insurance payments © Yes @ No
(d) Disability, or worker’s compensation payments Yes No
(e) Gifts, or inheritances O Yes WNo
(f) Any other sources O Yes WNo

If you answered “Yes” to any question above, describe below or on separate pages each source of money and
state the amount that you received and what you expect to receive in the future.

Previous employment before being terminated from Alliance Data - $1500 - No future payments expected
Case 5:21-cv-00582-JKP-RBF Document1 Filed 06/17/21 Page 2 of 2

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

 

4. Amount of money that I have in cash or in a checking or savings account: $ 450.00 .

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else’s name (describe the property and its approximate
value):

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount of the monthly expense):

2016 Mercedez-Benz CLA 250 - $350
Boost Mobile - $60

Merrick Bank - $200

Rent - $650

7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:

Jon' Tavious Hall - Son - $300
King Fields - Son - $200
Zaneres Hall - Son - $200
Tevis Hall - Son - $200

8. Any debts or financial obligations (describe the amounts owed and to whom they are payable):

First Financial Asset Management - $16,000
GM Financial - $14,000

Storage 4U - $150

LeShawn Mockabee - $4,000

SA Urology - $200

Troy Alexander - $400

Cledell Brown - $200

Declaration: \ declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.

pac: | WAL ss \_s 3

pplicant’s signature

Tevis Randall
Printed name
